
	

114 HR 4417 IH: Essex River Jobs and Recreation Act
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4417
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Moulton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To deauthorize portions of the project for navigation, Essex River, Massachusetts.
	
	
 1.Short titleThis Act may be cited as the Essex River Jobs and Recreation Act. 2.Essex River project (a)DeauthorizationThe portions of the project for navigation, Essex River, Massachusetts, authorized by the Act of July 13, 1892 (27 Stat. 88, chapter 158) and modified by the Act of March 3, 1899 (30 Stat. 1121, chapter 425) (commonly known as the Rivers and Harbors Appropriation Act of 1899) and the Act of March 2, 1907 (Public Law 59–168), that do not lie within the areas described in subsection (b) are no longer authorized beginning on the date of enactment of this Act.
 (b)Description of project portionsBeginning at a point N3056139.82 E851780.21, thence southwesterly about 156.88 feet to a point N3055997.75 E851713.67; thence southwesterly about 64.59 feet to a point N3055959.37 E851661.72; thence southwesterly about 145.14 feet to a point N3055887.10 E851535.85; thence southwesterly about 204.91 feet to a point N3055855.12 E851333.45; thence northwesterly about 423.50 feet to a point N3055976.70 E850927.78; thence northwesterly about 58.77 feet to a point N3056002.99 E850875.21; thence northwesterly about 240.57 feet to a point N3056232.82 E850804.14; thence northwesterly about 203.60 feet to a point N3056435.41 E850783.93; thence northwesterly about 78.63 feet to a point N3056499.63 E850738.56; thence northwesterly about 60.00 feet to a point N3056526.30 E850684.81; thence southwesterly about 85.56 feet to a point N3056523.33 E850599.31; thence southwesterly about 36.20 feet to a point N3056512.37 E850564.81; thence southwesterly about 80.10 feet to a point N3056467.08 E850498.74; thence southwesterly about 169.05 feet to a point N3056334.36 E850394.03; thence northwesterly about 48.52 feet to a point N3056354.38 E850349.83; thence northeasterly about 83.71 feet to a point N3056436.35 E850366.84; thence northeasterly about 212.38 feet to a point N3056548.70 E850547.07; thence northeasterly about 47.60 feet to a point N3056563.12 E850592.43; thence northeasterly about 101.16 feet to a point N3056566.62 E850693.53; thence southeasterly about 80.22 feet to a point N3056530.97 E850765.40; thence southeasterly about 99.29 feet to a point N3056449.88 E850822.69; thence southeasterly about 210.12 feet to a point N3056240.79 E850843.54; thence southeasterly about 219.46 feet to a point N3056031.13 E850908.38; thence southeasterly about 38.23 feet to a point N3056014.02 E850942.57; thence southeasterly about 410.93 feet to a point N3055896.06 E851336.21; thence northeasterly about 188.43 feet to a point N3055925.46 E851522.33; thence northeasterly about 135.47 feet to a point N3055992.91 E851639.80; thence northeasterly about 52.15 feet to a point N3056023.90 E851681.75; thence northeasterly about 91.57 feet to a point N3056106.82 E851720.59.
			
